Citation Nr: 1241643	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 146	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right leg disability, to include as secondary to the service-connected left knee disability.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  A bilateral foot disability, calcaneal spurs, did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year; and a bilateral foot disability was not caused or aggravated by the service-connected left knee disability.

2.  A bilateral ankle disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year; and a bilateral ankle disability was not caused or aggravated by the service-connected left knee disability.

3.  A right leg disability, varicose veins and venous insufficiency, did not have its clinical onset in service and is not otherwise related to active duty; and a right knee disability was not caused or aggravated by the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by active duty, arthritis of the feet was not manifested within the first post service year, and bilateral foot disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).
2.  A bilateral ankle disability was not incurred in or aggravated by active duty, arthritis of the ankles was not manifested within the first post service year, and bilateral ankle disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  A right leg disability was not incurred in or aggravated by active duty, and a right leg disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter sent in March 2007, sent before the initial May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2007 letter advised the Veteran of the information necessary to substantiate his service connection claims on a secondary basis, his main contention.  By a September 2008 letter, the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. at 473.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in June 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  Additionally, in the June 2010 statement of the case, the Veteran was advised as to the regulations pertaining to direct service connection even though his contentions have centered on a secondary theory.

Relevant to the duty to assist, the Veteran's service treatment records, VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in June 2010 in order to assess the etiology of his claimed disabilities.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's disabilities were based on an interview with the Veteran, a review of the record, and a full examination. Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the findings and opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his service-connected left knee disability has resulted in multiple dislocations such that he has favored his right leg, resulting in varicose veins in the right leg, as well as disabilities of both ankles and feet.  

Service treatment records reflect that in August 1968, the Veteran twisted his right ankle.  There was pain and swelling.  X-ray was negative.  In November 1968, he injured his left knee and had resulting left knee pain and problems throughout the remainder of his service.  However, there is no indication of a right leg disability, including varicose veins, any residuals related to the right ankle injury, or a foot disability.  

Post-service treatment records reflect that in July 2000, the Veteran was experiencing chronic bilateral foot pain.  Clinical findings were consistent with plantar fasciitis.  X-rays had shown exostosis or spur on the right foot.  He underwent surgery of the right foot.  In March 2003, he reported numbness in both feet.  He felt that his toes were curling up.  The assessment was plantar numbness, both feet, status post right plantar fascia release.  The symptoms looked like peripheral neuropathy.  In April 2004, he reported ongoing numbness in the right foot, the left foot was normal.  He had cramping with dorsiflexion of the toes associated with exposure to colder temperatures.  He had a history of lower extremity varicosities.  The diagnosis was Reynaud's phenomenon.  He was also noted to be obese.  In July 2006, he had capsulitis-like complaints.  The 2nd digit of his right foot felt like it was cramping.  He had pain at the back of the left heel.  He had injured that area a year ago and it was getting worse.  X-rays showed a calcaneal spur and collapsed arch on the left.  In April 2007, he carried diagnoses of joint pain of the ankle, known tarsal tunnel, bone spurs, and plantar fasciitis.  In August 2007, he was found to have edema due to venous insufficiency.  In June 2008, he was noted to have leg pain with some numbness.  He probably had an element of neuropathy, venous reflux was ruled out.  However, a July 2008 lower extremity venous duplex showed reflux in the right greater saphenous vein.  In October 2008, he was still getting cramps in his right leg when walking and some swelling in the right ankle.  He had some severe varicose veins and venous reflux in the right leg.  

On June 2010 VA examination, the Veteran reported bilateral ankle and foot pain.  The pain began at the ankles and radiated to the feet.  The pain was worse when he walked and during long periods of standing.  The pain was crampy with swelling.  The pain was shooting in nature.  He also had numbness and occasional tingling in his feet.  Examination of the feet and ankles, including x-ray testing, resulted in the assessment of bilateral normal ankles and bilateral calcaneal spurs, not plantar fasciitis.  The examiner concluded that it was less likely than not that the Veteran's disability was related to the left knee dislocation that the Veteran had in service.  There was no history of malalignment of the lower extremity or other pathology that would cause calcaneal spurs, and his ankle examination was normal. 

On separate June 2010 VA examination, the Veteran reported placing more weight on his right leg due to his left knee disability.  He reported having varicose veins since the early 1970s that had worsened throughout the years.  He had swelling and cramping.  He would get pooling of blood.  Physical examination and review of the claims file resulted in a diagnosis of chronic venous insufficiency, bilateral, right leg varicose vein, and morbid obesity.  The examiner concluded that varicose veins were not known to be caused by patellar injuries or favoring one leg over the other.  The Veteran had evidence of chronic venous insufficiency and morbid obesity, and those conditions were the likely culprit of his disability.  

First, the evidence weighs against a finding that the Veteran suffers from a current bilateral ankle disability.  Rather, on June 2010 VA examination, physical and examination and x-ray of the ankles was normal.  The treatment records do not reference an ankle disability.  Thus, although the Veteran contends that he suffers from bilateral ankle pain, pain alone, without indication of an underlying disability, does not equate to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection for an ankle disability is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has first considered whether service connection is warranted for a foot disability, calcaneal spurs, on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis of the feet to a degree of 10 percent within the one year following his active duty service discharge.  As such, presumptive service connection for chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board finds that service connection for a foot disability or a right leg disability is not warranted on a direct basis.  For one, there was no indication of a chronic foot or right leg disability in service.  Additionally, the record lacks indication of continuity of symptoms, as there is a gap of over 30 years from service separation and a diagnosis of disability.  Importantly, the Veteran has not even contended that his current disabilities began in service or are related to service.  Rather, he contends that his current disabilities were caused or aggravated by his service-connected left knee disability.  Thus, the Board finds that direct service connection is not warranted.

With regard to service connection for a right leg disability and a bilateral foot disability on a secondary basis, the Board finds that such is not warranted.  For one, the June 2010 VA examiners concluded that the nature of the Veteran's disabilities did not suggest causation or aggravation stemming from the left knee disability.  Rather, medical knowledge was against the contention that a left knee disability would cause or aggravate calcaneal spurs or varicose veins/insufficiency.  The Board finds these opinions highly persuasive because they offer clear conclusions with supporting data, as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Thus, the probative and persuasive evidence of record demonstrates that the Veteran's bilateral foot disabilities and right leg disability were not caused or aggravated by his service-connected left knee disability.  Significantly, there is no medical opinion to the contrary. 

The Board notes that the Veteran has contended on his own behalf that his claimed bilateral ankle disabilities, and current bilateral foot disabilities and right leg disability are related to his military service or to a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the claimed bilateral ankle disabilities, and current bilateral foot disabilities and right leg disability and his military service or service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms, as well as his post-service ankle, foot, and right leg pain and problems, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly, the Veteran has offered only conclusory statements regarding the relationship between his current symptoms and his service and service-connected left knee disability.  By contrast, the VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords greater probative weight to the VA examinations of record rather than to the Veteran's conclusory statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right leg disability, a bilateral foot disability, and a bilateral ankle disability.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for a right leg disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


